Title: Daniel Brent to James Madison, 17 October 1828
From: Brent, Daniel
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                17 October 1828.
                            
                        
                        
                        I had the Pleasure, yesterday, of receiving your letter of the 14th instant, and am honor’d by your Commands—Transcripts of the Reports of Mr. Jefferson, which you request, will be made from our Records, with the permission of Mr
                            Clay, and sent to you with all convenient despatch. I soon discovered that it would be much easier to have this done, than
                            to make a Research for the Printed Copies of those Reports.
                        You and Mrs. Madison will have heard with much Concern of the death of poor Mr Richard Forrest, which took
                            place eight or ten days ago, after an illness, of much violence, of two or three week’s duration. It gives me Pleasure to
                            state that Mrs. Forrest’s Health is better, under this severe dispensation, than her friends were apprehensive it would
                            be, and that she bears her loss with exemplary fortitude and Resignation. I remain, Dear Sir, with perfect Respect and
                            Esteeem, your obedt hu: servt.
                        
                        
                            
                                Daniel Brent
                            
                        
                    